                                              Entered on Docket
                                              October 31, 2019
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: October 31, 2019
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )
14               Debtors.                     )
                                              )     Date: October 23, 2019
15                                            )
     ☐ Affects PG&E Corporation               )     Time: 10:00 AM
16   ☐ Affects Pacific Gas and                )     Place: Courtroom 17
         Electric Company                     )            450 Golden Gate Ave.
17                                            )            16th Floor
     ☒ Affects both Debtors                   )            San Francisco, CA
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21             ORDER ESTABLISHING PRE-CONFIRMATION BRIEFING AND
                   HEARING SCHEDULE FOR CERTAIN LEGAL ISSUES
22
23         The Court having held a hearing on October 23, 2019,

24   regarding certain briefing and scheduling issues; and having
25   considered the arguments presented by the parties at such
26   hearing; and having determined to establish the following pre-

27   confirmation briefing and hearing schedule for certain legal
28
                                            -1-


     Case: 19-30088   Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22    Page 1 of
                                               6
 1   issues (the “Scheduling Order”), it is hereby ordered that the

 2   following schedule shall apply:

 3   I.    Inverse Condemnation
 4         1.    The Court will hear oral argument on whether the
 5   doctrine of inverse condemnation applies to an investor-owned
 6   utility such as Pacific Gas and Electric Company (the
 7   “Utility”)(the “Inverse Condemnation Issue”) at the hearing on
 8   November 19, 2019 at 10:00 a.m. (prevailing Pacific Time).
 9         2.    The briefing schedule on the Inverse Condemnation
10   Issue is:
11               a.    Debtors and any aligned parties to file opening
12                     briefs on October 25, 2019. The submissions, in
                       the aggregate, shall not exceed 35 pages.
13
                 b.    Opposing parties to file one consolidated
14                     opposition brief on or before November 15, 2019.
                       The opposition shall not exceed 35 pages.
15
16   II.   Estimation of Claims of USA, Cal State Agencies and
           Adventist
17
           3.    The Court will hear oral argument on whether claims
18
     asserted by the United States of America (the “USA”), certain
19
     California state agencies (the “Cal State Agencies”) and
20
     Adventist Health System/West and Feather River Hospital d/b/a
21
     Adventist Health Feather River (“Adventist”) are unliquidated
22
     and subject to estimation under section 502(c) of the Bankruptcy
23
     Code (the “502(c) Issue”) at the hearing on December 17, 2019 at
24
     10:00 a.m. (prevailing Pacific Time).
25
           4.    The briefing schedule on the 502(c) Issue is:
26
                 a.    Debtors to file a designation of which claims of
27                     the USA, the Cal State Agencies, and Adventist
                       they contend to be unliquidated and subject to
28
                                            -2-


     Case: 19-30088   Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22   Page 2 of
                                               6
                       estimation on November 1, 2019.
 1
                 b.    The USA, the Cal State Agencies, and Adventist to
 2
                       file separate opposition briefs on or before
 3                     November 15, 2019. Each such brief shall not
                       exceed 25 pages.
 4
                 c.    Debtors and any aligned parties to file one
 5                     consolidated opposition brief on or before
 6                     December 5, 2019. The brief shall not exceed 35
                       pages.
 7
                 d.    The USA, the Cal State Agencies, and Adventist
 8                     may file separate reply briefs on or before
                       December 12, 2019. Each reply shall not exceed
 9                     25 pages.
10
     III. Postpetition Interest on Unsecured Claims
11
           5.    The Court will hear oral argument on whether the
12
     postpetition interest rate applicable to unsecured claims under
13
     any chapter 11 plan of reorganization is the Federal Judgment
14
     Rate or some other rate, such as the rate of interest under the
15
     applicable contract and/or other applicable state law (the
16
     “Postpetition Interest Issue”) at the hearing on December 11,
17
     2019 at 10:00 a.m. (prevailing Pacific Time).
18
           6.    The briefing schedule on the Postpetition Interest
19
     Issue is:
20
                 a.    Debtors and any other aligned parties, including
21                     PG&E Shareholders represented by Jones Day, shall
                       file one consolidated brief on or before November
22                     8, 2019. The brief shall not exceed 50 pages.
23
                 b.    The following parties are to file one
24                     consolidated brief on or before November 8, 2019.
                       The brief shall not exceed 60 pages: Ad Hoc
25                     Committee of Senior Unsecured Noteholders; BOKF,
                       N.A., in its capacity as the Utility Senior Notes
26
                       Trustee; Ad Hoc Committee of Holders of Trade
27                     Claims; Citibank, N.A., in its capacity as
                       Utility Revolver Agent; Wilmington Trust National
28
                                            -3-


     Case: 19-30088   Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22   Page 3 of
                                               6
                       Association, in its capacity as successor HoldCo
 1                     Revolver Agent; holders of Utility Senior Notes
 2                     represented by Schulte Roth & Zabel LLP; and
                       Mizuho Bank, in its capacity as Utility Term Loan
 3                     Agent. 1

 4               c.    Consolidated opposition briefs are to be filed on
                       or before November 22, 2019. The briefs shall
 5                     not exceed 30 pages.
 6
     IV.   Make-Whole/Optional Redemption
 7
           7.    The Court will hear oral argument on whether the
 8
     Utility Funded Debt Claims are entitled to any make-
 9
     whole/optional redemption or similar amount upon payment of the
10
     Utility Funded Debt Claims on the effective date of any chapter
11
     11 plan of reorganization (the “Make- Whole/Optional Redemption
12
     Issue”) at the hearing on January 14, 2020 at 10:00 a.m.
13
     (prevailing Pacific Time).
14
           8.    The briefing schedule on the Make-Whole/Optional
15
     Redemption Issue is:
16
                 a.    Consolidated opening briefs to be filed on or
17                     before November 27, 2019. The briefs shall not
                       exceed 40 pages. The alignment of parties on the
18                     two sides of this issue will be the same as
19                     indicated above regarding Postpetition Interest.

20               b.    Consolidated opposition briefs to be filed on or
                       before December 20, 2019. The briefs shall not
21                     exceed 25 pages.
22
           9.    Solely for the purposes of the briefing and oral
23
     argument on the Postpetition Interest Issue and the Make-
24
     Whole/Optional Redemption Issue established under this
25
26   1
          The court is not certain as to the positions on this issue
27   that will be asserted by the Creditors Committee or the Tort
     Claimants Committee. Those two entities shall be included in
28   the appropriate alignments as noted in the text.
                                            -4-


     Case: 19-30088   Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22   Page 4 of
                                               6
 1   Scheduling Order, the parties shall presume the Debtors’ estates
 2   are solvent.
 3   V.    Impairment of Subrogation Claims
 4         10.   The Court will hear oral argument on whether HoldCo
 5   Subrogation Wildfire Claims or Utility Subrogation Wildfire
 6   Claims that are settled and allowed as provided in the
 7   Subrogation Claims Settlement (as defined in the RSA Motion
 8   [Docket No. 3992]) are impaired for chapter 11 plan purposes
 9   (the “Subrogation Claim Impairment Issue”) at the hearing on
10   January 14, 2020 at 10:00 a.m. (prevailing Pacific Time).
11         11.   The briefing schedule on the Subrogation Claim
12   Impairment Issue is:
13               a.    Consolidated opening briefs to be filed on or
14                     before November 27, 2019. The briefs shall not
                       exceed 25 pages for each side.
15
                 b.    Consolidated opposition briefs to be filed on or
16                     before December 20, 2019. The briefs shall not
                       exceed 25 pages.
17
18         12.   This Scheduling Order only governs the discrete issues

19   specifically addressed herein and all rights with respect to all

20   other issues relating to claims amounts, impairment issues or

21   otherwise are preserved.

22         13.   Debtors’ proposed order for this schedule stated that

23   the decision of the court on certain discrete issues would be

24   final for appeal purposes.         They cited no authority for this

25   unique proposition and the court knows of none.                The closest

26   analogue appears to be when dealing with omnibus claims under

27   Fed. R. Bankr. P. 3007(d), but that procedure does not fit these

28   circumstances.
                                            -5-


     Case: 19-30088   Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22   Page 5 of
                                               6
 1           When the court does issue the orders on these questions
 2   there are several alternatives.            First, any aggrieved party may
 3   seek interlocutory review under Fed. R. Bankr. P. 8004.                      Second,
 4   the court on its own or upon request of a party, may certify
 5   direct appeal under Fed. R. Bankr. P. 8006, as it did earlier in
 6   these cases in AP 19-3003.          Finally, the court will be able to
 7   consider a request for certification under Fed. R. Bankr. P.
 8   7054(b) of the discrete contested matter posed by the issue
 9   presented.       That is what occurred in the first PG&E case (In re
10   Pac. Gas & Elec. Co., 275 B.R. 1, 3 (Bankr. N.D. Cal.), rev'd on
11   other grounds, 283 B.R. 41 (N.D. Cal. 2002), rev'd sub nom. Pac.
12   Gas & Elec. Co. v. California ex rel. California Dept of Toxic
13   Substances Control, 350 F.3d 932 (9th Cir. 2003), as amended
14   (Dec. 9, 2003)) and would appear the most appropriate course
15   here.     When the time comes the court will invite brief
16   supplemental briefing on this option.
17         14.    This Court retains exclusive jurisdiction with respect
18   to all matters arising from or related to the implementation,
19   interpretation, and enforcement of this Scheduling Order.
20                                  **END OF ORDER**

21
22
23
24
25
26
27
28
                                             -6-


     Case: 19-30088    Doc# 4540   Filed: 10/31/19   Entered: 10/31/19 15:42:22    Page 6 of
                                                6
